Case 20-40262     Doc 26   Filed 03/17/21 Entered 03/17/21 12:43:12       Main Document
                                        Pg 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

In re:                                          )
                                                )     Case No. 20-40262-399
SCOTT A. HAGEMEIER                              )     Chapter 13
                                                )
                Debtor(s)/Movants(s),           )
                                                )     Response Due: April 7, 2021
v.                                              )
                                                )
HOME POINT FINANCIAL CORPORATION                )
                                                )
                  Creditor(s)/Respondent(s).    )


To:      Home Point Financial Corporation
         Attn: Willie Newman, President & CEO
         2211 Old Earhart Road, Suite 250
         Ann Arbor, MI 48105


                               OBJECTION TO CLAIM 4

       Debtor herein, objects to your Claim No. 4, in the amount of $59,425.21, for the
following reason(s):

        Debtor filed a motion to sell the real estate that secures the debt owe to Home
Point Financial Corporation and is the basis for Claim 4. Claim 4 will be paid in full
directly to Home Point Financial Corporation at closing. No further funds should be paid
to Home Point Financial Corporation from the debtor’s plan payments.

      WHEREFORE, Debtor prays for an order granting debtor’s objection to claim 4,
denying claim 4 and for such other relief that the Court deems just and proper.

THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY.
YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS
WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE OBJECTION
SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE
THE OBJECTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND

                                                                        (L.F. 11 Rev. 12/1/16)
Case 20-40262    Doc 26    Filed 03/17/21 Entered 03/17/21 12:43:12        Main Document
                                        Pg 2 of 3


THE HEARING, THE DATE OF WHICH WILL BE SENT TO YOU IF YOU FILE A
RESPONSE. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE OBJECTION AT
THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

DATED: 03/17/2021


                                    Respectfully submitted,
                                    WESTBROOK LAW GROUP, LLC

                                    /s/ Brent S. Westbrook
                                    Brent S. Westbrook, MO 59400
                                    515 Jefferson St., Suite C
                                    Saint Charles, MO 63301
                                    (636) 493-9231 phone
                                    (636) 493-1758 fax
                                    brent@westbrooklawgroup.com
                                    www.westbrooklawgroup.com
                                    ATTORNEY FOR DEBTOR

                            CERTIFICATION OF SERVICE

I.     I certify that a true and correct copy of the foregoing document was filed
electronically on March 17, 2021 with the United States Bankruptcy Court, and has
been served on the parties in interest via e-mail by the Court’s CM/ECF system as listed
on the court’s electronic mail notice list.



II.     I certify that a true and correct copy of the foregoing document was filed
electronically with the United States Bankruptcy Court, and has been served by regular
United States mail service, first class, postage fully pre-paid, addressed to the parties
listed below on March 17, 2021:

Home Point Financial Corp
11511 Luna Rd.
Farmers Branch, TX 75234

III.   I certify that a true and correct copy of the foregoing document was filed
electronically with the United States Bankruptcy Court, and has been served on the
following Insured Depository Institution pursuant to Fed. R. Bankr. P. 7004(h), or on the
United States, or any of its officers or agencies pursuant to Fed. R. Bank. P. 7004(b)(4)

                                                                         (L.F. 11 Rev. 12/1/16)
Case 20-40262    Doc 26    Filed 03/17/21 Entered 03/17/21 12:43:12      Main Document
                                        Pg 3 of 3


or (5), on March 17, 2021 by Certified Mail addressed to the following persons:

Home Point Financial Corporation
Attn: Willie Newman, President & CEO
2211 Old Earhart Road, Suite 250
Ann Arbor, MI 48105


                                    /s/ Brent S. Westbrook
                                    Brent S. Westbrook




                                                                       (L.F. 11 Rev. 12/1/16)
